FILED
                             NOT FOR PUBLICATION                            AUG 14 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAMARA POGOSIAN,                                 No. 10-70115

               Petitioner,                       Agency No. A076-357-417

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Lamara Pogosian, a native and citizen of Georgia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Pogosian’s motion to reopen

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to establish prima facie eligibility

for the relief sought. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1171 (9th

Cir. 2006) (prima facie eligibility is demonstrated by a showing that there is a

reasonable likelihood that the statutory requirements for relief are met); Nagoulko

v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (the country report did not support the

likelihood that circumstances would arise that would lead to the petitioner’s

persecution).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70115